Per' Curiam.
In these cases the plaintiffs were injured by driving their automobiles into a railroad crossing signal located in the center of the public highway. The crossing signal was placed in the highway by the permission of the board of freeholders of Somerset county, and conformed to the usual cross-arm type.
The case is ruled by Mr. Justice Parker’s opinion in Lorentz v. Public Service Railway Co., 103 N. J. L. 104. It appears that the structure was a lawful structure, erected, pursuant to lawful public authority and similar to many such structures. Such a structure facilitates and makes safe public travel, and although it is an obstruction in the street it is not a nuisance and the traveling public must take notice of it. The point is made that no sign was set up under section 35 of the Railroad act, but none seems to have been required.
There being no evidence to justify a recovery under the circumstances the court should have found in favor of the defendant.